Citation Nr: 1203728	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  00-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a September 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim of entitlement to service connection for a left knee disorder. 

The Board issued a decision in September 2004 also denying this claim, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  An attorney, Mr. Louis J. George, Esquire, of National Veterans Legal Services, represented the Veteran in his appeal to the Court.  VA's Office of General Counsel represented the Secretary of the agency.  The Court issued a single-judge Order in December 2006 vacating the Board's decision and remanding the case for further development and readjudication.  The Court subsequently entered judgment in January 2007 and returned the file to the Board for compliance with the directives specified.  The American Legion, instead of an attorney, resumed its representation of the Veteran before VA.

In July 2007, to comply with the Court's Order, the Board in turn remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  After receiving the file back from remand, the Board issued another decision in November 2009 again denying the claim, and the Veteran again appealed to the Court.  The Court issued another Order in December 2010 again vacating the Board's decision and again remanding the claim to the Board for further development and readjudication in compliance with the Court's Order.  The Board, in turn, again remanded the claim to the RO via the AMC in June 2011 to comply with the mandates of this additional Order.  The AMC since has completed this additional development and continued to deny the claim in a November 2011 Supplemental Statement of the Case (SSOC).  So the claim is once again before the Board.



FINDINGS OF FACT

1.  The Veteran began serving on active duty in the military in August 1970 and some 3 months later, in November 1970, injured his left knee during physical training.

2.  When evaluated following that injury, there were objective indications of swelling and discoloration of this knee, but physical examination of this knee was normal, so ultimately unremarkable; the evaluating physician suspected the Veteran had sustained a stress fracture.

3.  The Veteran had no further complaints concerning this knee for the remainder of his service, however, which lasted nearly 4 more years until August 1974, including when examined for separation from service.  There also were no other objective findings referable to this knee for the remainder of his service.

4.  As well, there was no indication of degenerative changes or arthritis in this knee within one year of his separation from service, meaning by August 1975, certainly not to the required minimum compensable degree of at least 10-percent disabling, or even for many ensuing years (indeed decades).

5.  The weight of the medical and other evidence in the file indicates his current left knee disorder is unrelated to his military service - and, in particular, to that injury in service.


CONCLUSION OF LAW

The Veteran's current left knee disorder is not due to disease or injury that was incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision. 

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is eventually granted.  Id., at 486.


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a Statement of the Case (SOC) or Supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.  


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2002, October 2003, March 2007 and most recently in September 2007 (following and as a result of the Board's July 2007 remand).  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Note also that the September 2007 letter complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claim.  

And of equal or even greater significance, after providing that additional Dingess notice as directed to in the Board's July 2007 remand, the AMC went back and readjudicated the claim in the July 2009 SSOC - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, private medical records, and the Veteran's own statements in support of his claim.  In addition, the RO and AMC arranged for VA compensation examinations in April 1998, November 2000, January 2004, and June 2009 for medical nexus opinions concerning the cause of his left knee disorder - including, in particular, in terms of whether it is attributable to his military service and, even more specifically, the injury in service he cites as the source of it.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

But in citing the deficiencies in the Board's November 2009 decision, and resultant reason for vacating that decision, the Court noted the Board had relied on the opinion obtained in June 2009 in again denying the claim.  The Court determined that opinion needed reconciliation and further clarification, especially in light of an October 2000 X-ray of the Veteran's left knee showing "increased sclerosis in the proximal tibia which is possibly related to an old stress fracture."  The Court further indicated this VA examiner needed to consider the "swelling and discoloration" of this knee that had been noted in service, when the Veteran was treated for the injury to this knee in service, albeit not resulting in an abnormal physical examination of this knee at that time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 

service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).

The need for this additional medical comment by this VA examiner prompted the Board's June 2011 remand of the claim.

This VA examiner provided this additional comment in August 2011, and this additional comment is responsive to the questions posed in the Board's June 2011 remand and in compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating a Veteran is entitled to compliance with remand directives as a matter of law).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (alternatively discussing when "substantial", though not "exact", compliance will suffice).

When this VA physician (an orthopedic surgeon) commented on the X-ray, he acknowledged that an area of increased scoliosis can occur from an old stress fracture.  But he added that it also can occur from increased stresses on the tibia related to developing degenerative arthritis, which apparently is why he said that "[t]here is no way to determine on the basis of single x-ray the exact etiology."

And regarding the notations of "swelling and discoloration" in service, the only additional comment this VA examiner could make is in the eyes of the examiner in 1970 (who evaluated the Veteran for his injury in service).  The physical findings, observed this VA examiner, were consistent with stress fracture, and the area of swelling and discoloration was located in the proximal third of the tibia, but the knee examination itself was listed as normal.  Therefore, added this VA examiner, it appears that based on the examination by the provider in 1970, the knee joint was not injured.  This commenting VA examiner concluded by positing two possibilities for either granting or denying the claim, which in essence turn instead on assessing the Veteran's credibility in relation to the objective medical findings.  And this ultimately is the Board's responsibility, not this VA examiner's.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court noted it was unclear whether the examiners were unable to provide the requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  But the Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held that, in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

Here, this is indeed the case since, when providing his additional comment in August 2011, this VA examiner concluded by saying "[t]here is no information that would be gained by reexamination of the veteran."  This VA examiner also previously had indicated this when, at the conclusion of his prior June 2009 opinion, he indicated "I do not see anything to be gained by another C&P examination unless there was some other objective data made available."

The Board therefore is satisfied that VA has provided all assistance required by the VCAA, and that appellate review may proceed without prejudicing the Veteran.

II.  Whether Service Connection for a Left Knee Disorder is Warranted

The Veteran contends that this left knee disorder is due to an injury he sustained in service in November 1970 during physical training. 

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain conditions like arthritis are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability, or indicating he has since at least the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996). 


A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic (i.e., permanent) in service.  If, however, chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). 

Lay evidence, however, can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When for example a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay person competent to identify varicose veins). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (meaning about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Here, there is no disputing the Veteran meets the first and indeed perhaps most fundamental requirement for any service-connection claim, which is prove he has the claimed disability (here, a left knee disorder) - or, at minimum, show he has had it at least since the filing of his claim, even if now resolved.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of proof of current disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Concerning this threshold preliminary requirement, the Veteran received a diagnosis of minimal degenerative changes (i.e., arthritis) of the left knee at the conclusion of his April 1998 VA compensation examination - which was more recently confirmed by another VA compensation examiner in June 2009.  Further, his private medical records reflect treatment for his left knee disorder since June 1998, including knee replacement surgery in June 2008.  Finally, a letter from Dr. D.T. states that he treated the Veteran on several occasions for arthritis of the knees, prior to his knee replacement surgery.  Dr. D.T. has performed a magnetic resonance imaging (MRI) showing abnormality in the posterior portion of the medial meniscus, but no mention of arthritic changes in the left knee.  Therefore, these findings are sufficient to establish a current left knee disorder.  See Boyer, 210 F. 3d. at 1353. 


Consequently, the determinative issue (as it was when the Board previously denied this claim in November 2009) is whether the Veteran's current left knee disorder is attributable to his military service - but especially to the injury he sustained to this knee in November 1970 during physical training that he cites as reason or cause for this current disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding that injury in service, the Veteran's STRs confirm he was treated for an injury to his left knee in November 1970, which he reportedly had sustained a week earlier during physical training (PFT).  He complained of pain over the medial aspect of the upper third of the tibia.  On objective physical examination, the examiner observed swelling and some discoloration and tenderness of the medial aspect of the upper third of the left tibia.  But physical examination of the knee, itself, was unremarkable (within normal limits (WNL)).  The evaluating physician suspected a stress fracture.  Treatment prescribed consisted of an elastic Ace bandage, balm, and the Veteran was instructed to avoid running or marching, and prolonged standing for one week.

His STRs do not show any further complaints or treatment for a left knee disorder, including as a residual of that injury, which is significant because he served for nearly 4 more years.  This includes his July 1974 military separation examination, which was unremarkable for a left knee disorder - including associated with that earlier injury, either in the way of a relevant complaint (subjective symptom) or objective clinical finding (such as a pertinent diagnosis).  His military service ended in August 1974.


There also is no objective indication of a left knee disorder, including arthritis, within the one year presumptive period following his service - meaning by August 1975, certainly not to the required minimum compensable degree of at least 10-percent disabling, or even for many ensuing years, until 1997, so for more than two decades (some 23 years) after completion of his military service.  Arthritis, incidentally, has to be objectively confirmed by X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  So while it is true the Veteran is competent, even as a layman, to allege having continued to experience pain or other symptoms referable to this knee following the injury in service, even if not accompanied by contemporaneous medical treatment records, he is not competent to say he had arthritis in this knee until it was objectively confirmed by X-ray, which did not occur until much later.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating VA adjudicators cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, such as actual treatment records, but also recognizing that VA adjudicators retain the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, in relation to other evidence).  And the ultimate probative value of the Veteran's lay testimony concerning this is not just determined by the competency of his testimony, but also by its credibility.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

During his January 2004 VA compensation examination, the Veteran said that he had been evaluated by a physician during the 1980s, although he has not provided these records to document that treatment, indicated they still exist, or provided information that would permit VA to obtain them even assuming for the sake of argument they do.  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, 

though admittedly not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (however cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Concerning the etiology of the left knee disorder and its claimed relationship to the injury in service, the January 2004 VA compensation examination is of little probative value in this respect because the examiner was looking at an X-ray for the Veteran's right knee, while providing an opinion concerning his left knee.  Further, the April 1998 VA compensation examination does not include an opinion regarding the etiology of the Veteran's left knee disorder.  The even more recent June 2009 VA compensation examiner's opinion, however, stated that it is "more likely this Veteran's knee arthritis etiology is a combination of genetic factors i.e. a type of structural protein that does not stand up well to stresses over time."  This VA examiner, who is an orthopedic surgeon, also commented on the Veteran's statements to Dr. M.H., that he is an "avid sportsman and works as an electrician, where climbing, kneeling and squatting activity ... is commonplace."  Dr. M.H.'s recommendation was to avoid such activities.  The private treating physicians, Drs. M.H., and C.G., similarly do not link the Veteran's left knee disorder to his military service in their records he submitted, including specifically to the injury in question in November 1970.

One of the Veteran's private treating physicians, Dr. D.T., stated in a June 1998 letter that the Veteran's post-traumatic bursitis and arthritis of the left knee originated in a fall in service during physical training - so presumably referring to the injury in November 1970.  In another more recent statement received in May 2011, Dr. D.T. added the Veteran got his left foot tangled in a rope that he was descending in service.  His left knee twisted and his entire body was hanging by his left lower extremity.  This resulted in a left knee injury.  The knee immediately became swollen and painful.  He has had left knee swelling and pain since then.  The injury resulted in degenerative arthritis.

The Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, at 26.

The evidence in this particular instance supporting the claim was not unrefuted, and the Board's June 2011 remand was pursuant to the Court's Order to have the VA compensation examiner that had provided the June 2009 opinion comment further, which he since has in August 2011.  And as directed, he noted the left tibia X-ray showing increased sclerosis in the proximal tibia, possibly related to an old stress fracture, and he acknowledged that an area of increased scoliosis can occur from an old stress fracture.  But he added that it also can occur from increased stresses on the tibia related to developing degenerative arthritis, which apparently is why he said that "[t]here is no way to determine on the basis of single x-ray the exact etiology."


In summary, this VA examiner concluded that:

if the veteran's statement of the incident occurring to his left knee is to be accepted as objective evidence, then my opinion would be that tje (sic) problems that have occurred later in his life to that knee are at least as likely as not related to the injury described.  However, if taking objective statements from the records available are to be accepted as the only criteria for making a decision, then the current condition of the left knee is not at least as likely as not related to his active duty service.

The mere fact that the Veteran did not have indications of a left knee disorder when separating from service, or for many ensuing years, is not altogether dispositive of his claim.  The laws and regulations do not require in-service complaints of or treatment for a left knee disorder to establish entitlement to service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See also 38 C.F.R. § 3.303(d) (indicating service connection is permissible for disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service).  Rather, it is only required that he currently have the claimed disorder (which, as mentioned, he does), and that he have competent and credible evidence etiologically linking the disorder to his military service or that the evidence on this determinative issue of causation be in relative balance for and against his claim to warrant resolving this doubt in his favor and granting his claim.  See 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting a claim, nor is "obvious" or "definite" etiology).  But, else, if the weight of the evidence is against his claim, it must be denied.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).

A medical opinion that is based on facts provided by the appellant that have previously been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Besides the Veteran's statements in support of his claim, his mother in a statement received in May 2011 indicated she had visited him in service and that he limped and had a great deal of left knee pain due to his injury in service.  She said the limping and pain has been continuous since then.  A friend of the Veteran, C.T., also noted that he had first met the Veteran in 1976 and that the Veteran had shared his concerns with him about his left knee disorder.  C.T. also noted that, in later years, the Veteran had had a noticeable limp.

Based on the opinions of the VA examiner who provided the nexus opinion and Dr. D.T., if the Veteran's and the other laypeople's versions of the events that transpired in service and thereafter are found credible, the Veteran is entitled to service connection for his current left knee disorder.  Clearly, two physicians have rendered opinions to this effect.

Here, though, what is perhaps most telling and resultantly most convincing and influential to the Board is that the VA compensation examiner that commented in June 2009 and more recently in August 2011, including especially to address the specific concerns noted as reason for not accepting his initial opinion, in response spoke directly to the specific findings (subjective and objective) in the records of the evaluation and treatment the Veteran received in the immediate aftermath of his left knee injury in service.  Contemporaneous medical findings are entitled to a lot 

of probative weight, especially as compared to evidence or testimony to the contrary offered many years later, long after the fact.  Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

This VA examiner explained why his review of the file had not revealed evidence of underlying injury to the knee, itself, which might have later resulted in the current left knee disability, in particular, the later development of degenerative arthritis in this knee.  To this end, he pointed to specific complaints the Veteran had in service as they related to specific areas of his tibia versus knee as reason for ultimately disassociating the current left knee disability from that injury in service.  He also highlighted the fact that the Veteran had no further complaints referable to this knee for the remainder of his service, which the Board would be remiss if not pointing out went on for nearly another 4 years.  Indeed, that injury occurred only some 3 months into his service, so the overwhelming majority of his service was after it occurred, by quite a substantial margin.  So this VA examiner's opinion is specifically tailored to the specific facts and circumstances of this case (responsive to the specific details of the injury in service insofar as its nature and severity, etc., and what occurred during the immediately ensuing years), whereas the contrary opinions supportive of the claim are much more nonspecific, general or generic and do not address specific findings either in service or during the many years since, including those the Court specifically cited as reason for not accepting the VA compensation examiner's initial June 2009 opinion.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, including favoring the opinion of one physician over another, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

And although even this VA compensation examiner who concluded unfavorably accepted that it was possible the Veteran's current left knee disability is attributable to the injury in service, the overall tone of this examiner's June 2009 opinion and the August 2011 supplement to it is much more of the conclusion that there is no such causation or correlation in this particular instance.  Saying or acknowledging something posited is "possibly" true or "may" be true is just as well akin to saying it also possibly is not true or may not be true, so sufficiently speculative in nature so as to not warrant the granting of service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).

Accordingly, the Board finds that the preponderance of the evidence is against the claim, not supportive of it or in relative equipoise.  So there is not the required reasonable doubt to resolve in the Veteran's favor, and his claim resultantly must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a left knee disorder is denied. 




____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


